
	
		II
		111th CONGRESS
		1st Session
		S. 1168
		IN THE SENATE OF THE UNITED STATES
		
			June 3, 2009
			Mr. Schumer introduced
			 the following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the acquisition and protection
		  of nationally significant battlefields and associated sites of the
		  Revolutionary War and the War of 1812 under the American Battlefield Protection
		  Program.
	
	
		1.Revolutionary War and War of
			 1812 American battlefield protectionSection 7301(c) of the Omnibus Public Land
			 Management Act of 2009 (Public Law 111–11) is amended as follows:
			(1)In paragraph
			 (1)(A), by inserting after means the following:
			 collectively, both the document entitled Report to Congress on
			 the Historic Preservation of Revolutionary War and War of 1812 Sites in the
			 United States, prepared by the National Park Service, and dated
			 September 2007, and.
			(2)In paragraph (2),
			 by inserting eligible sites or after “acquiring”.
			(3)In paragraph (3), by inserting an
			 eligible site or after “acquire”.
			(4)In paragraph (4), by inserting an
			 eligible site or after “acquiring”.
			(5)In paragraph (5),
			 by striking “An” and inserting “An eligible site or an”.
			(6)By redesignating
			 paragraph (6) as paragraph (8).
			(7)By inserting after
			 paragraph (5) the following new paragraphs:
				
					(6)Willing
				SellersAcquisition of land
				or interests in land under this subsection shall be from willing sellers
				only.
					(7)ReportNot later than 5 years after the date of
				the enactment of this subsection, the Secretary shall submit to Congress a
				report on the activities carried out under this subsection, including a
				description of—
						(A)preservation
				activities carried out at the battlefields and associated sites identified in
				the battlefield report during the period between publication of the battlefield
				report and the report required under this paragraph;
						(B)changes in the
				condition of the battlefields and associated sites during that period;
				and
						(C)any other relevant
				developments relating to the battlefields and associated sites during that
				period.
						.
			
